Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending.  Note that, Applicant’s amendment and arguments filed 5/18/22 have been entered.  
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 23, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022, has been entered.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 2/22/22 
have been withdrawn:
	None.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/154244.
‘244 teaches a liquid detergent concentrate compositions comprising an emulsion having a water phase and an oil phase, the composition containing 1 to 50% of a source of alkalinity, 1 to 70% by weight of at least one nonionic surfactant, 0.1 to 10% by weight of a copolymer, 0.1 to 10% of a second copolymer, etc.  See Abstract.  The second copolymer is an acrylic acid copolymer which is a thickener.  See pages 9 -11.  The composition may contain a wide variety of other ingredients such as defoaming surfactants, pigments, dyes, fragrances, etc.  See page 22.  The compositions may contain a chelating agent such a polyacrylic acid, etc., in amounts from about 0.1% to about 20% by weight.  See pages 19 and 20.  Specifically, ‘244 teaches a liquid concentrate composition containing 0.15% of a distryl biphenyl derivative, 12% of a fatty alcohol ethoxylated with 8 moles of ethylene oxide, 4% MGDA, 1.5% 2-phosphonobutane-1,2,4-tricarboxylic acid, 3% polyacrylic acid, 35% of 50% solution of sodium hydroxide, 39.35% deionized water, etc.  See page 33.  The pH of the concentrate is from about 13 to 14.  See page 16, lines 1-15.  Additionally, ’244 specifically teaches compositions containing 0.19% distryl biphenyl derivative (Tinopal CBS-X), 0.83% Tinopal DMS-X, 17.5% of an ethoxylated alcohol nonionic surfactant, 5% MGDA, 6.25% diethylenetriamine penta methylene phosphonic acid, 2.5% polyacrylic acid, 37.5% sodium hydroxide solution 50%, deionized water, etc. 
Note that, the Examiner asserts that the broad teachings of ‘244 would suggest compositions having the same storage stability and phase separation properties as recited by instant claims 1 and 15 because ‘244 teaches compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘244.     
‘244 does not teach, with sufficient specificity, a composition having a pH from 9 to 14 which is an emulsion having a water and oil phase, said composition being phosphorus free and containing an alkalinity source, a chelating/sequestering agent, an acrylic copolymer thickening agent, a nonionic surfactant, a whitening agent which is phosphorus free containing the requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having a pH from 9 to 14 which is an emulsion having a water and oil phase, said composition being phosphorus free and containing an alkalinity source, a chelating/sequestering agent, an acrylic copolymer thickening agent, a nonionic surfactant, a whitening agent and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘244 suggest a composition having a pH from 9 to 14 which is an emulsion having a water and oil phase, said composition being phosphorus free and containing an alkalinity source, a chelating/sequestering agent, an acrylic copolymer thickening agent, a nonionic surfactant, a whitening agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using  WO2014/154244, Applicant states that ‘244 the Examiner fails to provide any objective advantage, improvement, or benefit from modifying ‘244 according to the instant claims, and the Examiner cannot provide any sufficient objective motivation because there is simply no showing that ‘244 needs any improvement, and thus, a skilled artisan would have no motivation to modify the reference and arrive at the instant claims.  Additionally, Applicant states that the Examiner has relied upon impermissible hindsight reasoning in rendering the claimed invention obvious.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘244 suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives). 
For example, ‘244 clearly teaches that a wide variety of alkaline sources may be used including alkali metal hydroxides, alkali metal silicates, phosphates, etc., may be used and that suitable chelating/sequestering agents include aminocarboxylic acids such as EDTA, NTA, DPTA, phosphonates, etc.  See pages 15-18 of ‘124.  Therefore, the Examiner asserts that ‘244 does not require the use of phosphorus or phosphorus-containing compounds and would clearly suggest compositions which are phosphorus-free as recited by the instant claims.  Additionally, ‘244 clearly teaches the use of a second copolymer which is an acrylic acid copolymer, and which is a thickener (See pages 9 -11 of ‘244).  Note that, the combination of familiar elements according to known methods is likely to be obvious when it does not do more than yield predictable results.  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  See KSR, 550 US at 416.  The evidence of record weighs in favor of the Examiner’s determination that the invention is nothing more than the predictable result of a combination of familiar elements according to known methods.  See Tokai Corp. v. Easton Enters., Inc., 632 F.3ed 1358, 1371 (Fed. Cir. 2011) (“A strong case of prima facie obviousness…cannot be overcome by a far weaker showing of objective indicia of nonobviousness.”); KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (explaining that a prima facie case of obviousness is established where an Examiner demonstrates that the invention is nothing more than the predictable result of a combination of familiar elements according to known methods); cf. In re Farrenkopf, 713 F.2d 714, 718 (Fed. Cir. 1983).  
 	Additionally, note that, the Examiner asserts that the broad teachings of ‘244 would suggest compositions having the same storage stability and phase separation properties as recited by instant claims 1 and 15 because ‘244 teaches compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘244.  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Thus, the Examiner asserts that the teachings of ‘244 are sufficient to render the claimed invention obvious under 35 USC 103.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/
June 3, 2022